TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-20-00083-CV


                                   Petra Ugarte, Appellant

                                               v.

           Eureka Holdings Acquisitions, LP, and 2019 FOREAL, LP, Appellees


              FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
     NO. C-1-CV-19-008503, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Petra Ugarte appeals the county court at law’s final judgment rendered in

appellees’ suit for forcible detainer awarding appellees possession of the premises at issue.

However, the legislature has limited this Court’s jurisdiction in appeals from such proceedings

by enacting Section 24.007 of the Property Code: “A final judgment of a county court in an

eviction suit may not be appealed on the issue of possession unless the premises in question are

being used for residential purposes only.” Tex. Prop. Code § 24.007; Volume Millwork, Inc. v.

West Hous. Airport Corp., 218 S.W.3d 722, 726–27 (Tex. App.—Houston [1st Dist.] 2006, pet.

denied); Carlson’s Hill Country Beverage, L.C. v. Westinghouse Rd. Joint Venture, 957 S.W.2d

951, 952–53 (Tex. App.—Austin 1997, no pet.). The county court at law did not make a finding

that the premises are being used for residential purposes only, nor does the record evidence

support such a finding; rather, the evidence demonstrates that the premises are being used, at

least in part, for commercial purposes. Furthermore, this Court has provided Ugarte with notice
that her suit may be dismissed for want of jurisdiction unless she can demonstrate that this Court

has jurisdiction over her appeal under Section 24.007, but Ugarte has not so demonstrated.

               We, accordingly, dismiss this appeal for want of jurisdiction. See Tex. R. App.

P. 42.3. We additionally lift our temporary stay of the trial court’s issuance of writ of possession.



                                               __________________________________________
                                               Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Kelly

Dismissed for Want of Jurisdiction

Filed: May 21, 2021




                                                  2